                                                                   ORDERED ACCORDINGLY.


                                                                   Dated: December 31, 2018




                                                                  _________________________________
                                                                  Brenda K. Martin, Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF ARIZONA

 In re:                                      Chapter 11
 Bob Bondurant School of High                Case No. 2:18-bk-12041-BKM
 Performance Driving, Inc.,
                                             ORDER APPROVING FIRST INTERIM
                Debtor.                      APPLICATION FOR COMPENSATION
                                             OF FEES AND REIMBURSEMENT OF
                                             COSTS BY COUNSEL FOR THE
                                             DEBTOR


      APPLICATION PERIOD: OCTOBER 2, 2017 THROUGH NOVEMBER 9, 2018

          Upon consideration of the First Application for Compensation of Fees and

 Reimbursement of Costs by Counsel for the Debtor (“Application”) [Dkt. No. 79] filed by Allen

 Barnes & Jones, PLC (“AB&J”) as counsel for the Debtor, proper notice of the Application

 having been given [Dkt. Nos. 78 and 82], the Debtor having reviewed and approved the

 Application, no objections thereto having been filed, and other good cause appearing,

          IT IS HEREBY ORDERED approving the Application and allowing AB&J

 compensation of fees in this case in the amount of $41,270.50 and cost reimbursement of $471.83

 for a total of $41,742.33.

          IT IS FURTHER ORDERED authorizing AB&J to apply the funds held in its trust

 account ($44,468.00) to satisfy the amounts allowed and approved herein.

                                DATED AND SIGNED ABOVE




 {00144732}
Case 2:18-bk-12041-BKM         Doc 109 Filed 12/31/18 Entered 01/02/19 08:04:19               Desc
                                Main Document    Page 1 of 1
